Sykes, P. J.,
delivered the opinion of the court.
The appellant petitioned the circuit court for the allowance of one hundred dollars,- the statutory reward for the capture of one Jim Carter, a fleeing homicide. The petition is based upon section 1459, Code of 1906, with amendments as found in section 1216, Hemingway’s Code. The petition was disallowed in the circuit court.
The uncontradicted testimony in the case was to the effect that Jim Carter, a negro boy, shot and killed another negro boy near Bovina, in Warren County. After the killing Carter at once went to the home of Mack Nailor, with *874whom he ivas living, put his gun in the house, and went and concealed himself in a barn several hundred yards from the house. It seems that the loft of this barn was filled with hay, and the doors of the barn were closed and locked. Carter got in the loft of the barn by tearing off a part of the roof, and concealing himself under the hay. There he remained for a period of three days. In the meantime the sheriff and other officers of the county, upon hearing of the killing, at once began trying to find and capture Carter. They visited and searched the neighborhood of Bovina, made inquiry of the people there as well as in other places, but were unable to get trace of hirii. Upon the third day of his concealment this boy from the barn watched the house of Nailor, and saw Nailor leave there, whereupon he went to the house and asked Nailor’s wife for something to eat. After eating he returned to the barn. The woman thus located his place of concealment, and when her husband returned that evening told him about it. Nailor then went to the appellant Austin and told him where Carter wa,s concealed. In the meantime, however, he had left a negro to guard the barn. These appellants then proceeded, armed to the barn. They found the hole through which the boy had entered the barn. They called to him to come Out, but he made no reply. One of them then went in the barn and discovered the boy hidden under the hay. They arrested him, brought him out, and took him to the sheriff of the county. Carter testified that he was merely hiding from the people of the neighborhood, but was not hiding from the officers of the law. '
This section (section 1216, Hemingway’s Code) provides that:
“A person who shall arrest any one who kills another and is fleeing, or attempting to flee, before arrest, and shall deliver him up for trial, shall be entitled to the sum of one hundred dollars. . . - .
The narrow question for decision is whether under this testimony Jim Carter was fleeing, or attempting to flee, before arrest.
*875It is uncontradicted that he was in hiding. The manifest purpose of his hiding was, of coarse, to evade arrest or capture. In the language of the opinion in Ex Parte Webb, 96 Miss. 9, 49 So. 567.
“Whilst due care must be taken to see that these claims for reward are bona fide, the statute must nevertheless be given a liberal construction in aid of parties arresting fleeing homicides.”
The term “fleeing from justice” as used in the statutes of- the United States has been defined: “To leave one’s home or residence or known place of abode within the district, or to conceal one’s self therein with intent in either case to avoid detection or punishment for some public offense against the United States.” State v. Lem Woon, 57 Or. 482, 107 Pac. 974.
In 26 C. J. 741, to flee from justice is defined as follows: “To leave one’s home or residence or known place of abode with intent to avoid detection or punishment for some public offense.”
The same definition is found in U. S. v. O’Brian, 27 Fed. Cas. 212, No. 15,908. From these authorities we think it is perfectly plain that a person who kills another and before his arrest conceals himself is fleeing, or attempting to flee, under this statute.
The judgment of the lower court is reversed and a judgment will be entered here in favor of the appellants.
Beversed, and judgment here for appellants.

Reversed,